Citation Nr: 1001898	
Decision Date: 01/12/10    Archive Date: 01/22/10

DOCKET NO.  08-07 445	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUES

1.  Entitlement to service connection for malaria.

2.  Entitlement to service connection for peptic ulcer 
disease.

3.  Entitlement to service connection for a cardiovascular 
disability, to include heart disease and hypertension.

4.  Entitlement to service connection for rheumatoid 
arthritis.

5.  Entitlement to service connection for an eye disability, 
to include glaucoma and cataracts.


ATTORNEY FOR THE BOARD

Michael T. Osborne, Counsel


INTRODUCTION

The Veteran served in the Philippine Commonwealth Army from 
December 1941 to April 1942 and in the Regular Philippine 
Army from August 1945 to June 1946.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a June 2007 rating decision issued by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Manila, the Republic of the Philippines.  Although the 
Veteran initially requested a Travel Board hearing in March 
2008, he failed to report for his hearing in July 2009.  He 
subsequently withdrew his Board hearing request in August 
2009.  See 38 C.F.R. § 20.704 (2009).

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the Veteran's appeal has been obtained.

2.  The Veteran is not recognized as a former prisoner of war 
(POW) for VA disability compensation purposes.

3.  The competent evidence does not demonstrate any current 
disability due to malaria, peptic ulcer disease, or a 
cardiovascular disability other than hypertension.

4.  The competent evidence does not demonstrate that the 
Veteran's current hypertension is related to active service.

5.  The competent evidence does not demonstrate that the 
Veteran's current rheumatoid arthritis is related to active 
service.

6.  The competent evidence does not demonstrate that the 
Veteran's current eye disability, to include glaucoma and 
cataracts, is related to active service.


CONCLUSIONS OF LAW

1.  Malaria was not incurred in active service nor may it be 
so presumed.  38 U.S.C.A. §§ 101(32), 1110, 1112, 1113, 1137, 
5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.1(y), 3.40, 3.41, 3.303, 3.304, 3.307, 3.309 (2009).

2.  Peptic ulcer disease was not incurred in active service 
nor may it be so presumed.  38 U.S.C.A. §§ 101(32), 1110, 
1112, 1113, 1137, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.1(y), 3.40, 3.41, 3.303, 3.304, 3.307, 3.309 
(2009).

3.  A cardiovascular disability, to include heart disease and 
hypertension, was not incurred in active service nor may it 
be so presumed.  38 U.S.C.A. §§ 101(32), 1101, 1110, 1112, 
1113, 1137, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.1(y), 3.40, 3.41, 3.303, 3.304, 3.307, 3.309 
(2009).

4.  Rheumatoid arthritis was not incurred in active service 
nor may it be so presumed.  38 U.S.C.A. §§ 101(32), 1110, 
1112, 1113, 1137, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.1(y), 3.40, 3.41, 3.303, 3.304, 3.307, 3.309 
(2009).

5.  An eye disability, to include glaucoma and cataracts, was 
not incurred in or aggravated by active service.  38 U.S.C.A. 
§§ 101(32), 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.1(y), 3.40, 3.41, 3.303, 3.304 (2009).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2009).  

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide.  38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  

In addition, the notice requirements of the VCAA apply to all 
elements of a service-connection claim, including: (1) 
Veteran status; (2) existence of a disability; (3) a 
connection between the Veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Further, this notice must include information 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id. at 486.  

VCAA notice must be provided prior to an initial unfavorable 
decision on a claim by the RO.  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  Where complete notice is not accomplished 
in a timely manner, such error may be cured by issuance of a 
fully compliant notice followed by readjudication of the 
claim.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 
(2006) (holding that the issuance of a fully compliant VCAA 
notification followed by readjudication of the claim, such as 
a statement of the case or supplemental statement of the 
case, is sufficient to cure a timing defect).

Here, a VCAA letter was sent to the Veteran in July 2006 
which provided information as to what evidence was required 
to substantiate the claims and of the division of 
responsibilities between VA and a claimant in developing an 
appeal.  Moreover, the letter informed the Veteran of what 
type of information and evidence was needed to establish a 
disability rating and effective date.  Accordingly, no 
further development is required with respect to the duty to 
notify.

Next, VA has a duty to assist the Veteran in the development 
of the claims.  This duty includes assisting him in the 
procurement of service treatment records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

In determining whether the duty to assist requires that a VA 
medical examination be provided or medical opinion obtained 
with respect to a Veteran's claim for benefits, there are 
four factors for consideration.  These four factors are:  
(1) whether there is competent evidence of a current 
disability or persistent or recurrent symptoms of a 
disability; (2) whether there is evidence establishing that 
an event, injury, or disease occurred in service, or evidence 
establishing certain diseases manifesting during an 
applicable presumption period; (3) whether there is an 
indication that the disability or symptoms may be associated 
with the Veteran's service or with another service-connected 
disability; and (4) whether there otherwise is sufficient 
competent medical evidence of record to make a decision on 
the claim.  38 U.S.C. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  

With respect to the third factor above, the Court of Appeals 
for Veterans Claims has stated that this element establishes 
a low threshold and requires only that the evidence 
"indicates" that there "may" be a nexus between the 
current disability or symptoms and the Veteran's service.  
The types of evidence that "indicate" that a current 
disability "may be associated" with military service 
include, but are not limited to, medical evidence that 
suggests a nexus but is too equivocal or lacking in 
specificity to support a decision on the merits, or credible 
evidence of continuity of symptomatology such as pain or 
other symptoms capable of lay observation.  McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).  

In this case, the service treatment records are silent as to 
any complaints or treatment for any of the Veteran's claimed 
disabilities.  Moreover, the post-service evidence does not 
indicate any current complaints or treatment referable to 
malaria, peptic ulcer disease, or a cardiovascular disability 
other than hypertension.  There also is no indication of any 
current complaints or treatment referable to rheumatic 
arthritis, hypertension, or any eye disability, to include 
glaucoma and cataracts, until several decades following 
service separation, nor has credible lay testimony here 
demonstrated continuity in the absence of clinical 
documentation.  Furthermore, the record contains no competent 
evidence suggesting a causal relationship between any of the 
Veteran's current disabilities and active service.  For all 
of these reasons, the evidence does not indicate that any of 
the claimed disabilities may be related to active service 
such as to require an examination, even under the low 
threshold of McLendon.

The Veteran has contended that all of his claimed 
disabilities are based on his alleged status as a former 
prisoner of war (POW).  Here, an April 2007 RO administrative 
decision concluded that the Veteran could not be recognized 
as a former POW.

The Board is aware of the Federal Circuit's decision in 
Capellan v. Peake, 539 F.3d 1373 (2008).  In this decision, 
the Federal Circuit held that a Veteran's period of service 
must be determined based on all relevant evidence, with due 
application of the duty to assist and the statutory and 
regulatory requirements to consider "all information and 
lay...evidence of record."  The Federal Circuit found that VA 
erred in denying the appellant's claim with no review of the 
subsequent evidence by the service department.  

There was substantial compliance with Capellan in this case.  
The Board notes that the Veteran has not produced any 
evidence, other than his own statements, which would affect 
the determination by the service department in April 2007 
that he is not entitled to recognition as a former POW.  The 
Veteran has had multiple opportunities to respond with 
additional evidence or argument on this ground for denying 
his claims.  He has not come forward with any relevant or 
potentially pertinent evidence, however.  Further, there is 
no indication that there any reasonable possibility that such 
evidence exists.  In light of all of these considerations, 
the Board finds that it is not prejudicial to the claimant to 
proceed to adjudicate the claims on the current record.  

It also is pertinent to note that the VCAA recognizes certain 
circumstances where VA will refrain from or discontinue 
providing assistance.  Circumstances in which VA will refrain 
from or discontinue providing assistance in obtaining 
evidence include, but are not limited to, the claimant's 
ineligibility for the benefit sought because of lack of 
qualifying service, lack of Veteran status, or other lack of 
legal eligibility.  38 C.F.R § 3.159(d).  The RO took 
appropriate steps to attempt to verify any period of active 
service and no other development is warranted because VA is 
not required to provide assistance if no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  38 U.S.C.A. § 5103A(a)(2).  
Therefore, any deficiency in notice to the appellant or as to 
the duty to assist, including the respective responsibilities 
of the parties for securing evidence, is harmless, non- 
prejudicial error.  See Valiao v. Principi, 17 Vet. App. 229 
(2003).

The Board finds that all necessary development has been 
accomplished and, therefore, appellate review may proceed 
without prejudice to the appellant.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  The claims file contains the Veteran's 
service treatment records as well as post-service reports of 
private treatment and examination.  The Veteran's active 
service, including his lack of POW status, was verified by 
the service department (in this case, the U.S. Army) in May 
2006.  Moreover, the Veteran's statements in support of the 
claims are of record.  The Board has reviewed such statements 
carefully and concludes that no available outstanding 
evidence has been identified.  The Board also has perused the 
medical records for references to additional treatment 
reports not of record but has found nothing to suggest that 
there is any outstanding evidence with respect to the 
Veteran's claims.  

For the above reasons, no further notice or assistance to the 
appellant is required to fulfill VA's duty to assist the 
appellant in the development of the claims.  Smith v. Gober, 
14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 
2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see 
also Quartuccio v. Principi, 16 Vet. App. 183 (2002).



Factual Background, Legal Criteria, and Analysis

The Veteran contends that he incurred all of his claimed 
disabilities due to being a former POW.  He contends that he 
was captured by the Japanese, forced to begin the Bataan 
Death March, and then escaped from the Japanese during this 
march in the Philippines in World War II.

The phrase "former prisoner of war" means a person who, while 
serving in the active military, naval, or air service, was 
forcibly detained or interned in the line of duty by an enemy 
or foreign government, the agents of either, or a hostile 
force.  VA is bound to accept the findings of the appropriate 
service department that a person was a POW during a period of 
war, unless a reasonable basis exists for questioning them. 
38 U.S.C.A. § 101(32); 38 C.F.R. § 3.1(y).

If a Veteran is a former POW and, as such, was interned or 
detained for not less than 30 days, certain diseases shall be 
service-connected if manifested to a degree of 10 percent or 
more at any time after discharge or release from active 
military, naval, or air service, even though there is no 
record of such disease during service, provided the 
rebuttable presumption provisions of 38 C.F.R. § 3.307(d) 
also are satisfied.  38 U.S.C.A. §§ 1101, 1110, 1112(b), 
1113, 38 C.F.R. §§ 3.1(y), 3.307(a)(5), 3.309(c).  These 
diseases include atherosclerotic heart disease, hypertensive 
heart disease, myocardial infarction, congestive heart 
failure, beriberi heart disease, and peptic ulcer disease.

In this case, however, the service department verified that 
the Veteran had active service in the Philippine Commonwealth 
Army and was in a beleaguered status from December 11, 1941, 
to April 8, 19842.  He was in a no casualty status from 
April 9, 1942, to August 7, 1945.  He also had regular 
Philippine Army service from August 8, 1945, to June 29, 
1946.  Although the Veteran alleged that he was in POW status 
from April 9, 1942, to August 7, 1945, the service department 
concluded that this alleged POW status was not supported and 
the Veteran was not entitled to receive pay during this 
period.  The service department also concluded that the 
Veteran had no recognized guerilla service.

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  
Service connection may be granted for any disease diagnosed 
after discharge, when all of the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Certain chronic diseases, including arthritis, 
cardiovascular-renal disease (including hypertension), 
endocarditis (covering all forms of valvular heart disease), 
and peptic ulcers are presumed to have been incurred in 
service if manifest to a compensable degree within one year 
of discharge from service.  38 U.S.C.A. §§ 1112, 1113; 38 
C.F.R. §§ 3.307, 3.309(a).  Malaria also is presumed to have 
been incurred in service if manifest to a compensable degree 
within one year of discharge from service.  38 U.S.C.A. 
§§ 1112, 1113; 38 C.F.R. §§ 3.307, 3.309(b).

It is the defined and consistently applied policy of VA to 
administer the law under a broad interpretation, consistent, 
however, with the facts shown in every case.  When, after 
careful consideration of all procurable and assembled data, a 
reasonable doubt arises regarding service origin, the degree 
of disability, or any other point, such doubt will be 
resolved in favor of the claimant.  By reasonable doubt is 
meant one which exists because of an approximate balance of 
positive and negative evidence which does not satisfactorily 
prove or disprove the claim.  It is a substantial doubt and 
one within the range of probability as distinguished from 
pure speculation or remote possibility.  See 38 C.F.R. § 
3.102.

The Board finds that the preponderance of the evidence is 
against the Veteran's claims of service connection for 
malaria, peptic ulcer disease, a cardiovascular disability, 
to include heart disease and hypertension, rheumatoid 
arthritis, and for an eye disability, to include glaucoma and 
cataracts.  Despite the Veteran's assertions to the contrary, 
and although he has submitted a Philippine Army certification 
which appears to show that he had active service and was 
entitled to pay between April 1942 and August 1945 and an 
affidavit and POW Questionnaire in which he contended that he 
was a former POW who escaped from the Japanese during the 
Bataan Death March, the U.S. Army has verified that the 
Veteran had no active service as a former POW.  VA is bound 
by service department certifications in these cases; thus, as 
the RO determined in an April 2007 memorandum, the Veteran is 
not entitled to recognition as a POW because he has no active 
service as a former POW.  38 U.S.C.A. § 101(32); 38 C.F.R. § 
3.1(y).  None of the evidence submitted by the Veteran 
presents a reasonable basis for questioning the determination 
of the service department in this case that he is not a 
former POW.  Accordingly, service connection for peptic ulcer 
disease or for a cardiovascular disability, to include heart 
disease and hypertension, is not warranted on the basis of 
the Veteran's alleged former POW status.

There also is no evidence that the Veteran experienced any 
disability due to malaria, a cardiovascular disability, to 
include heart disease and hypertension, or rheumatoid 
arthritis during active service or within the first post-
service year (i.e., by June 1947) such that service 
connection for these disabilities is warranted on a 
presumptive service connection basis.  See 38 C.F.R. 
§§ 3.307, 3.309(a), (b).  The Veteran's available service 
treatment records show no complaints of or treatment for any 
of these claimed disabilities.  

The Board recognizes that the Veteran currently experiences 
rheumatoid arthritis; however, the first evidence of such 
disability is dated in 2006, approximately six decades after 
his service separation from the regular Philippine Army in 
1946.  With respect to negative evidence, the fact that there 
was no record of any complaint, let alone treatment, 
involving the Veteran's condition for many years is 
significant.  See Maxson v. West, 12 Vet. App. 453, 459 
(1999), affirmed sub nom. Maxson v. Gober, 230 F.3d 1330, 
1333 (Fed. Cir. 2000) (holding that it was proper to consider 
the Veteran's entire medical history, including a lengthy 
period of absence of complaints). Accordingly, absent 
evidence that malaria, a cardiovascular disability, to 
include heart disease and hypertension, and rheumatoid 
arthritis were incurred during active service or within the 
first post-service year, the Board finds that service 
connection for these disabilities is not warranted on a 
presumptive service connection basis.

The Veteran also is not entitled to service connection for 
malaria, peptic ulcer disease, a cardiovascular disability, 
to include heart disease and hypertension, rheumatic 
arthritis, or an eye disability, to include glaucoma and 
cataracts, on a direct service connection basis.  As noted, 
the Veteran's service treatment records show no complaints of 
or treatment for any of his claimed disabilities.  When the 
Veteran began his active service in the regular Philippine 
Army in August 1945, his enlistment physical examination was 
normal.  At the Veteran's separation physical examination in 
June 1946, clinical evaluation was normal and his vision was 
20/20 bilaterally.  The Veteran's post-service medical 
records show that he was diagnosed as having rheumatoid 
arthritis, glaucoma in the right eye, and bilateral cataracts 
in August 2006.  He also was diagnosed as having hypertension 
in September 2006.  None of the Veteran's post-service 
private physicians related any of these disabilities to 
active service, however, and it was approximately six decades 
after service separation when he first was treated for these 
disabilities.  See Maxson, 230 F.3d at 1333.  

It is acknowledged that lay assertions may serve to support a 
claim for service connection by supporting the occurrence of 
lay-observable events or the presence of disability or 
symptoms of disability subject to lay observation.  See 38 
U.S.C.A. § 1153(a); 38 C.F.R. § 3.303(a); see also Jandreau 
v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) and Buchanan v. 
Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (addressing 
lay evidence as potentially competent to support presence of 
disability even where not corroborated by contemporaneous 
medical evidence).  However, to the extent that he is 
claiming to have experienced continuous symptomatology, he is 
not found to be credible.  Indeed, his claim was not filed 
until 2006.  If he had been experiencing arthritis, 
hypertension, or eye problems since service, it would be 
expected that he would have raised a claim much sooner.

Absent credible evidence of continuity and absent objective 
evidence, to include a medical nexus, relating the Veteran's 
current rheumatoid arthritis, glaucoma, bilateral cataracts, 
or hypertension to active service, the Board finds that 
service connection for rheumatoid arthritis, glaucoma, 
bilateral cataracts, and hypertension is not warranted on a 
direct service connection basis.

There also is no evidence in the post-service medical records 
that the Veteran currently experiences any disability due to 
malaria, peptic ulcer disease, or a cardiovascular disability 
other than hypertension.  A service connection claim must be 
accompanied by evidence which establishes that the claimant 
currently has a disability.  Rabideau v. Derwinski, 2 Vet. 
App. 141, 144 (1992); Brammer v. Derwinski, 3 Vet. App. 223, 
225 (1992).  Service connection is not warranted in the 
absence of proof of current disability.  Absent evidence of 
current disability due to malaria, peptic ulcer disease, or a 
cardiovascular disability other than hypertension which could 
be attributed to active service, the Board finds that service 
connection for malaria, peptic ulcer disease, or for a 
cardiovascular disability other than hypertension is not 
warranted on a direct service connection basis.

While the Veteran may believe his current arthritis, 
hypertension and eye disorders are due to his active service, 
he has not shown, however, that he has the expertise required 
to diagnose any of his claimed disabilities or to offer an 
opinion regarding any causal relationship between these 
disabilities and active service.  Bostain v. West, 11 Vet. 
App. 124, 127 (1998).  Again, there is no documentation of 
any injury or findings with respect to malaria, peptic ulcer 
disease, or a cardiovascular disability in service.  While 
the Veteran's contentions have been considered carefully, 
these contentions are outweighed by the service department 
certification showing no POW service and medical evidence of 
record showing that none of his claimed disabilities are 
related to active service.  

As the preponderance of the evidence is against the Veteran's 
claims, the benefit-of-the-doubt doctrine does not apply. 38 
U.S.C.A. § 5107(b) (West 2002); Ortiz v. Principi, 274 F.3d 
1361, 1364, 1365 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).


						(CONTINUED ON NEXT PAGE)





ORDER

Entitlement to service connection for malaria is denied.

Entitlement to service connection for peptic ulcer disease is 
denied.

Entitlement to service connection for a cardiovascular 
disability, to include heart disease and hypertension, is 
denied.

Entitlement to service connection for rheumatoid arthritis is 
denied.

Entitlement to service connection for an eye disability, to 
include glaucoma and cataracts, is denied.



____________________________________________
ERIC S. LEBOFF
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


